NOS. 07-06-0457-CR
                                         07-06-0458-CR
                                         07-06-0459-CR

                                 IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                   AUGUST 8, 2007
                           ______________________________

                            DUSTIN LEE ALLEN, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE
                         _________________________________

              FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

     NO. 49,984-D, 49,985-D, 53,537-D; HONORABLE DON EMERSON, JUDGE
                      _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                  ON MOTION TO DISMISS


       Pending before this Court is appellant’s motion to dismiss his appeals. Appellant and his

attorney both have signed the document stating that appellant withdraws his appeals. Tex. R.

App. P. 42.2(a). No decision of this Court having been delivered to date, we grant the motion.

Accordingly, the appeals are dismissed. No motion for rehearing will be entertained and our

mandates will issue forthwith.


                                                   Mackey K. Hancock
                                                       Justice
Do not publish.